DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application’s status as a continuation of patent application 15/399590 and corresponding claim of priority to provisional patent application 62/275466 is acknowledged.

Status of the Claims
The status of the claims as of the preliminary amendment filed 3/7/2022 is as follows: Claims 1-20 are cancelled. Claims 21-40 are new and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/7/2022 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Notice to Applicant
Invention I (claims 21-30), Invention II (claims 31-36), and Invention III (claims 37-40) are directed to inventions which are not directly corresponding claims. No restriction requirement has been made at this time; Inventions I, II, and III have not been restricted because there would be no serious search burden to examine all three inventions as presently drafted. However, Examiner notes that if the inventions are amended such that they further diverge in scope and would constitute a serious burden, a restriction may be required in a subsequent action.  
Claim Objections
Claims 36 and 40 are objected to because of the following informalities: Claims 36 and 40 each recite “generating a patient template that indicates at least the location for needle insertion for printing and transfer the patient prior to the medical procedure.” For increased grammatical clarity, the underlined portion of each claim should be amended to “transfer to the patient” or equivalent. Appropriate correction is required.

Claim Eligibility - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are patent eligible. When considered as a whole using the 2-step framework outlined by the 2019 PEG and PEPE 2106, each of the claims satisfy Step 1 because they are directed to methods (i.e. processes). When examining these claims under Step 2A – Prong 1, independent claims 21, 31, and 37 are found to recite a judicial exception in the form of a mental process, e.g. identifying surgical access plans based on patient imaging. When considered under Step 2A – Prong 2, each of these claims are found to integrate the recited abstract idea into a practical application because they include limitations directed to three dimensional imaging, display, and input prompting techniques to facilitate surgical planning in a visualized 3D environment. This combination of features is found to provide meaningful limits on practicing the abstract idea (i.e. surgical planning) such that the claims are more than a mere drafting effort designed to monopolize the judicial exception, and provide a specific practical application (i.e. generating a 3D image that a user may interact with in order to plan a surgical operation). Thus, independent claims 21, 31, and 37 are each found to be patent eligible, as are claims 22-30, 32-36, and 38-40 depending therefrom. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-32, 35, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gielen et al. (US 20080123922 A1).
Claim 31
Gielen teaches a method for determining a patient-specific surgical access plan for a medical procedure (Gielen abstract, noting a computerized surgical planning procedure), the method comprising: 
receiving a plurality of radiographic images of an anatomical structure of a patient (Gielen Fig. 1 element 22, [0027], [0035], noting the system obtains (i.e. receives) images (e.g. any of a variety of radiographic formats) of any portion of a patient’s anatomy, i.e. an anatomical structure); 
generating a three-dimensional representation of the anatomical structure based on the plurality of radiographic images; providing the three-dimensional representation to a user device for display (Gielen [0081], [0085], noting multiple images can be reconstructed to create a 3D dataset of patient anatomy and displayed at a user device); 
receiving, from the user device, user input identifying a portion of an access plan for performing a medical procedure on the displayed three-dimensional representation (Gielen [0062]-[0063], noting an entry region portion for a surgical access plan can be manually determined, i.e. provided via user input to a user device as described for other example manual inputs in [0044] & [0083]); 
automatically identifying, using one or more image recognition processes, a remaining portion of the access plan for performing the medical procedure based on the portion of the access plan identified by the user input (Gielen [0067]-[0068], noting candidate entry points and trajectories (i.e. remaining portions of an access plan) may be determined based on the selected entry region (i.e. portion of the access plan identified by the user input); see also [0065], noting that such processes may be facilitated by an image separation process that determines boundaries of specific portions of the anatomy, which is considered equivalent to an image recognition process because anatomical boundaries are recognized by image processing); and 
providing an updated three-dimensional representation including an entirety of the access plan to the user device for display, the entirety of the access plan comprising the portion of the access plan identified by the user input and the remaining portion (Gielen Fig. 8, [0073], noting entire proposed access plans (i.e. including a user input portion and a remaining portion determined by the system) are displayed at a human readable display as overlaid on the patient image; such images can include 3D representations as noted in [0085], so the updated display shown in Fig. 8 may be an updated 3D representation). 
Claim 37
Gielen teaches a method for determining a patient-specific surgical access plan for a medical procedure (Gielen abstract, noting a computerized surgical planning procedure), the method comprising: 
receiving a plurality of radiographic images of an anatomical structure of a patient (Gielen Fig. 1 element 22, [0027], [0035], noting the system obtains (i.e. receives) images (e.g. any of a variety of radiographic formats) of any portion of a patient’s anatomy, i.e. an anatomical structure); 
generating a three-dimensional representation of the anatomical structure based on the plurality of radiographic images; providing the three-dimensional representation to a user device for display (Gielen [0081], [0085], noting multiple images can be reconstructed to create a 3D dataset of patient anatomy and displayed at a user device); 
receiving, from the user device, a first user input identifying a portion of an access plan for performing a medical procedure on the displayed three-dimensional representation (Gielen [0062]-[0063], noting an entry region portion for a surgical access plan can be manually determined, i.e. provided via user input to a user device as described for other example manual inputs in [0044] & [0083]); 
automatically identifying, using one or more image recognition processes, a plurality of access plans for performing the medical procedure based on the portion of the access plan identified by the user input, each of the plurality of access plans including the portion of the access plan identified by the user input and a different option for a remaining portion of the access plan (Gielen [0067]-[0068], noting candidate entry points and trajectories (i.e. a plurality of different access plan options) may be determined based on the selected entry region (i.e. portion of the access plan identified by the user input); see also [0065], noting that such processes may be facilitated by an image separation process that determines boundaries of specific portions of the anatomy, which is considered equivalent to an image recognition process because anatomical boundaries are recognized by image processing); 
providing a first updated three-dimensional representation including each of the plurality of access plans to the user device for display (Gielen Fig. 8, [0073], noting a plurality of candidate access plans are displayed at a human readable display as overlaid on the patient image; such images can include 3D representations as noted in [0085], so the updated display shown in Fig. 8 may be an updated 3D representation); 
receiving, from the user device, a second user input selecting one of the plurality of access plans displayed in the first updated three-dimensional representation (Gielen [0073], [0114], noting a user can select an appropriate access plan from the displayed candidates); and 
providing a second updated three-dimensional representation including the selected one of the plurality of access plans to the user device for display (Gielen Fig. 10, [0114], noting the appropriate access plan can be displayed at the display as overlaid on the patient image; such images can include 3D representations as noted in [0085], so the updated display shown in Fig. 10 may be an updated 3D representation).  
Claims 32 and 38
Gielen teaches the method of claim 31, and further teaches: 
one of automatically identifying an object in the three-dimensional representation or receiving additional user input identifying the object in the three-dimensional representation, wherein the object is to be removed as part of the medical procedure (Gielen [0028]-[0029], [0036], noting the system automatically identifies anatomical targets in the acquired images via image processing; see further [0040]-[0044], noting a region growing method to identify a homogenous region (i.e. object) in an image; see further [0056], noting “The thresholding method can help separate the object, which appears dark in the image data, and the background, which appears light. The thresholding procedure allows for a determination of a three-dimensional boundary of a particular object. Therefore, the thresholding operation can determine the pixels in the image data the define the boundary of the object.” See also [0005] & [0026], noting the medical procedure can be one intended to remove a tumor or other identified target object); and 
determining one or more characteristics of the object, the one or more characteristics including a dimension of the object, a density of the object, a composition of the object, a location of the object, or an orientation of the object, wherein the automatic identifying of the remaining portion of the access plan is further based on the one or more characteristics of the object (Gielen [0033], [0058], [0061], noting a location of the object is identified and used to formulate surgical access plans).  
Claim 38 recites substantially similar subject matter as claim 32, and is also rejected as above.
Claim 35
Gielen teaches the method of claim 31, and further teaches: receiving, from the user device, additional user input manipulating the updated three-dimensional representation; and providing, to the user device for display, a modified version of the updated three-dimensional representation corresponding to the manipulation (Gielen [0083], noting the patient representations are displayed at a workstation that can be used to digitally manipulate the image data and/or adjust display settings via a user input; such digital manipulation and/or settings adjustment is considered equivalent to a user providing an additional input manipulating the representation and viewing a modified version of the updated representation corresponding to the manipulation).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27-28, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gielen in view of Thomas et al. (US 20160070436 A1).
Claim 21
Gielen teaches a method for determining a patient-specific surgical access plan for a medical procedure (Gielen abstract, noting a computerized surgical planning procedure), the method comprising: 
receiving a plurality of radiographic images of an anatomical structure of a patient (Gielen Fig. 1 element 22, [0027], [0035], noting the system obtains (i.e. receives) images (e.g. any of a variety of radiographic formats) of any portion of a patient’s anatomy, i.e. an anatomical structure); 
generating a three-dimensional representation of the anatomical structure based on the plurality of radiographic images (Gielen [0081], [0085], noting multiple images can be reconstructed to create a 3D dataset of patient anatomy and displayed); 
identifying an object in the three-dimensional representation (Gielen [0028]-[0029], [0036], noting the system identifies anatomical landmarks and anatomical targets in the acquired images via image processing; see further [0040]-[0044], noting a region growing method to identify a homogenous region (i.e. object) in an image; see further [0056], noting “The thresholding method can help separate the object, which appears dark in the image data, and the background, which appears light. The thresholding procedure allows for a determination of a three-dimensional boundary of a particular object. Therefore, the thresholding operation can determine the pixels in the image data the define the boundary of the object”); 
providing, to a user device for display on the user device, the three-dimensional representation with the object visually indicated (Gielen Fig. 8, showing display of the patient anatomy (which may be a 3D display per [0085]) with the anatomical target 129 visually indicated) (Gielen [0063], noting an entry region for a surgical access plan can be manually determined; see also [0005] & [0026], noting the medical procedure can be one intended to remove a tumor or other identified target object);
 (Gielen  [0063], noting an entry region for a surgical access plan can be manually determined, i.e. via user input); 
identifying at least one access plan for performing the medical procedure based on the identified object and the second user input, wherein the at least one access plan includes the portion of the access plan identified by the second user input (Gielen abstract, Fig. 1, Fig. 6, [0008], [0061]-[0064], [0068], noting the computer system determines appropriate entry points and trajectories (i.e. access plans) for the surgical procedure based upon the identified anatomical target and selected entry region, i.e. based on the identified object and the user input relating to the entry region portion of the access plan as in [0063]); and 
providing, to the user device for display, an updated three-dimensional representation with the at least one access plan included (Gielen Fig. 8, [0073], noting proposed access plans are displayed at a human readable display as overlaid on the patient image; such images can include 3D representations as noted in [0085], so the updated display shown in Fig. 8 may be an updated 3D representation).
In summary, Gielen teaches a method that includes the acquisition and processing of 3D radiographic images to identify targets in the images and subsequently provide access plans to reach the targets. As explained above, paras. [0040]-[0044] describe a method of image processing to identify a homogenous region in the image, beginning with a seed voxel known to be within the target region. Para. [0044] notes that initial seed voxel options may be automatically identified by the system (e.g. based on intensity, location, etc.) and presented to a user for final selection; this operation could be construed as the system generating a request for input from a user and receiving a user’s confirmation that the selected seed voxel is indeed within the target region. However, Examiner concedes that this initial seed voxel selection is not what Applicant intends with the request for and receipt of first user input confirming the identified object. Thus Gielen fails to explicitly disclose providing a prompt requesting input via the user device to confirm the object, receiving a first user input confirming the object responsive to the prompt, and basing the identified access plan specifically on this first user input confirmation as Applicant intends. 
However, Thomas teaches that in a surgical planning system a user may manually confirm automatically identified surgical targets in 3D medical images (Thomas [0086], noting “Once the location of the one or more targets has been identified, their location(s) may be adjusted and/or confirmed on 2D planar estimates or projections of the data, referred to as ‘reformats’. This technique visualizes representations of one or more 2D planes through the 3D space containing the image data…. Once the reformatted planes are presented to the user, they may adjust the each planar location within the 2D space, and refine the targeting position relative to each planar representation until they are satisfied that they have identified the correct location in 3D space”). The operation of displaying a reformattable rendering of identified surgical target locations to a user is equivalent to providing a prompt requesting input via a user device to confirm the identified object because such a display allows a user to refine the target’s position and thereby confirm that a surgical access plan should be determined for the target at the target location. Similarly, the operation of the user adjusting, refining, and confirming the target position on the displayed image is equivalent to receiving a first user input confirming the object. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the target identification method of Gielen with the post-identification target confirmation method of Thomas in order to allow a human user to manually confirm the location of a surgical target until they are satisfied so that a surgical plan can be identified based on the confirmed object in order to minimize errors in the automated image processing procedure, as suggested by Thomas [0086].
Claim 22
Gielen in view of Thomas teaches the method of claim 21, and the combination further teaches wherein identifying the object in the three-dimensional representation comprises: determining one or more characteristics of the object, the one or more characteristics including a dimension of the object, a density of the object, a composition of the object, a location of the object, or an orientation of the object (Gielen [0033], [0058], noting a location of the object is identified).  
Claim 23
Gielen in view of Thomas teaches the method of claim 22, and the combination further teaches wherein identifying the at least one access plan for performing the medical procedure is further based on the one or more characteristics of the object (Gielen [0061], noting an identified location of the object is used to formulate surgical access plans).  
Claim 24
Gielen in view of Thomas teaches the method of claim 21, and the combination further teaches: receiving, from the user device, third user input manipulating the updated three-dimensional representation; and providing, to the user device for display, a modified version of the updated three-dimensional representation corresponding to the manipulation (Gielen [0083], noting the patient representations are displayed at a workstation that can be used to digitally manipulate the image data and/or adjust display settings via a user input; such digital manipulation and/or settings adjustment is considered equivalent to a user providing an additional input manipulating the representation and viewing a modified version of the updated representation corresponding to the manipulation).  
Claim 25
Gielen in view of Thomas teaches the method of claim 21, and the combination further teaches: receiving patient data associated with the patient; and providing, to the user device, at least a portion of the patient data for display in association with one or more of the three-dimensional representation or the updated three-dimensional representation (Gielen [0027], [0085], noting advanced rendering options can incorporate displays of additional patient data, e.g. as obtained from MRI, CT, or echocardiography modalities).  
Claim 27
Gielen in view of Thomas teaches the method of claim 21, and the combination further teaches wherein the at least one access plan includes an insertion site, and the method further comprising: generating a patient template that indicates the insertion site (Gielen Fig. 10, [0114], noting generation of a display showing a selected entry point and trajectory over a patient image, i.e. a patient template indicating the insertion site).  
Claim 28
Gielen in view of Thomas teaches the method of claim 27, and the combination further teaches wherein the patient template includes a first marking identifying a location for needle insertion and a second marking identifying a needle trajectory following insertion (Gielen Fig. 10, [0114], noting the generated display (i.e. template) includes a marking identifying an insertion point and a dotted line indicating a needle trajectory).  
Claims 33 and 39
Gielen teaches the method of claim 32, and further teaches wherein the object in the three-dimensional representation is automatically identified (Gielen [0028]-[0029], [0036], noting the system automatically identifies anatomical targets in the acquired images via image processing, e.g. as in [0040]-[0044] & [0056]),  
In summary, Gielen teaches a method that includes the acquisition and processing of 3D radiographic images to identify targets in the images and subsequently provide access plans to reach the targets. As explained above, paras. [0040]-[0044] describe a method of image processing to identify a homogenous region in the image, beginning with a seed voxel known to be within the target region. Para. [0044] notes that initial seed voxel options may be automatically identified by the system (e.g. based on intensity, location, etc.) and presented to a user for final selection; this operation could be construed as the system generating a request for input from a user and receiving a user’s confirmation that the selected seed voxel is indeed within the target region. However, Examiner concedes that this initial seed voxel selection is not what Applicant intends with the request for and receipt of first user input confirming the identified object. Thus Gielen fails to explicitly disclose providing, to the user device for display, a prompt requesting input via the user device to confirm the object as Applicant intends. 
However, Thomas teaches that in a surgical planning system a user may manually confirm automatically identified surgical targets in 3D medical images (Thomas [0086], noting “Once the location of the one or more targets has been identified, their location(s) may be adjusted and/or confirmed on 2D planar estimates or projections of the data, referred to as ‘reformats’. This technique visualizes representations of one or more 2D planes through the 3D space containing the image data…. Once the reformatted planes are presented to the user, they may adjust the each planar location within the 2D space, and refine the targeting position relative to each planar representation until they are satisfied that they have identified the correct location in 3D space”). The operation of displaying a reformattable rendering of identified surgical target locations to a user is equivalent to providing a prompt requesting input via a user device to confirm the identified object because such a display allows a user to refine the target’s position and thereby confirm that a surgical access plan should be determined for the target at the target location. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the target identification method of Gielen with the post-identification target confirmation method of Thomas in order to facilitate a human user to manually confirm the location of a surgical target until they are satisfied so that a surgical plan can be identified based on the confirmed object in order to minimize errors in the automated image processing procedure, as suggested by Thomas [0086].
Claim 39 recites substantially similar subject matter as claim 33, and is also rejected as above. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gielen and Thomas as applied to claims 21 and 25 above, and further in view of Anderson et al. (US 20100191071 A1).
Claim 26
Gielen in view of Thomas teaches the method of claim 25, showing a method for receiving patient imaging information for display at a device (Gielen [0027], [0085]). The combination further teaches that surgical planning can be facilitated by comparing patient imaging information to an atlas of reference patient data (Gielen [0027], [0085]; Thomas [0105]). However, the combination does not explicitly disclose the method of receiving patient data associated with a plurality of other patients; comparing the patient data associated with the patient to the patient data associated with the plurality of other patients to identify one or more reference patient profiles; and identifying the at least one access plan for performing the medical procedure further based on the one or more reference patient profiles as appears to be intended by the instant claim.   
However, Anderson teaches a method of receiving patient data associated with the patient (Anderson abstract, noting patient characteristic information is obtained for a current patient); receiving patient data associated with a plurality of other patients (Anderson abstract, noting patient and treatment records for a plurality of prior patients are accessed from a database); comparing the patient data associated with the patient to the patient data associated with the plurality of other patients to identify one or more reference patient profiles (Anderson abstract, noting the current patient information is compared to the prior patient records to identify one or more most relevant records, i.e. reference patient profiles), and identifying the at least one access plan for performing the medical procedure further based on the one or more reference patient profiles (Anderson abstract, noting the identified relevant records (i.e. reference patient profiles) are utilized to select a most appropriate treatment plan, e.g. a surgical plan as in [0057], for the current patient). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the atlas-enabled surgical planning method of the combination to include identification of a particular relevant reference patient profile by comparing patient information to facilitate selection of an appropriate treatment plan in order to utilize patient characteristics and actual outcomes to select a treatment plan more closely matched to a patient’s attributes and with an increased likelihood of success (as suggested by Anderson [0003] & [0225]-[0226]). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gielen and Thomas as applied to claim 21 above, and further in view of Kukuk.
Claim 29
Gielen in view of Thomas teaches the method of claim 21, and the combination further teaches wherein the at least one access plan includes an insertion site (Gielen [0067], noting identified access plans include needle entry points, i.e. locations for needle insertion), . 
The combination further describes that the planned procedure may be an “open procedure” that is not guided with a computerized navigation system (per Gielen [0031], [0113], [0120]), understood as equivalent to a manually performed procedure. Additionally, it teaches the use of a computerized navigation system that can include a networked C-arm to guide surgical components during the procedure (Gielen [0076]-[0078]). However, the combination fails to explicitly disclose providing a location for needle insertion to an imaging device, the imaging device comprising a light source operable to direct light on the location during the medical procedure. 
However, Kukuk teaches that a C-arm apparatus may include a light source for identifying a surgical site in accordance with a computerized surgical planning system (Kukuk abstract, [0003]-[0006]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the light source of Kukuk in the networked C-arm navigation apparatus of the combination in order to provide a visible guide for needle placement in an effort to reduce procedure time and radiation exposure while improving targeting accuracy, as suggested by Kukuk [0003] & [0006]. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gielen and Thomas as applied to claim 21 above, and further in view of Thiruchelvam et al. (Reference U on the accompanying PTO-892).
Claim 30
Gielen in view of Thomas teaches the method of claim 21, showing a method of surgical planning surgical access to target objects, e.g. those designated for removal such as tumors (see Gielen [0026]). Gielen further teaches that the surgical planning method would be useful for any portion of a patient’s anatomy for use during various types of guided procedures (“the device may be used in any region of the body… [the system] may be used in any appropriate procedure, such as one that is generally minimally invasive, arthroscopic, percutaneous, stereotactic, or an open procedure” per [0077]), while Thomas contemplates use of a targeting and planning procedure for any part of a patient’s body, including the kidney (“The systems and methods described herein may be used in applications such as… kidney or pancreas imaging. Persons of skill will appreciated that the methods and systems described herein are not limited to the uses and surgical procedures described above, but can be extended to a variety of procedures that utilize imaging, planning and navigation” per [0192]). 
However, the present combination fails to explicitly disclose wherein the anatomical structure includes a kidney and surrounding anatomy, the object includes a kidney stone, and the medical procedure is a percutaneous nephrolithotomy or percutaneous nephrolithotripsy. Thus, the only difference between the combination and the instant claim lies in the application of a surgical planning method to a specific procedure (e.g. percutaneous nephrolithotomy or nephrolithotripsy) that would require the identification and targeting of a kidney stone from surrounding kidney anatomy. Thiruchelvam teaches use of imaging and surgical planning techniques to identify and locate kidney stones in a patient’s surrounding renal anatomy to facilitate the performance of percutaneous nephrolithotomy procedures (Thiruchelvam abstract on Pg 1280). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the surgical planning procedure of the combination (including the identification and confirmation of an object in 3D images) in a specific kidney stone targeting procedure as described in Thiruchelvam such that the identified and confirmed object is a kidney stone and the surgical procedure is PCNL because substitution of one known element for another producing a predictable result (i.e. targeting a kidney stone instead of targeting a brain structure or other similar generic surgical target) renders the claim obvious. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Gielen as applied to claim 31 above, and further in view of Anderson.
Claim 34
Gielen teaches the method of claim 31, and further teaches receiving patient data associated with the patient (Gielen [0027], noting patient data is obtained from various imaging modalities). Gielen further teaches that surgical planning can be facilitated by comparing patient imaging information to an atlas of reference patient data (Gielen [0027], [0085]). However, Gielen does not explicitly disclose the method of receiving patient data associated with a plurality of other patients; and comparing the patient data associated with the patient to the patient data associated with the plurality of other patients to identify one or more reference patient profiles, wherein the automatic identifying of the remaining portion of the access plan is further based on the one or more reference patient profiles as appears to be intended by the instant claim.   
However, Anderson teaches a method of receiving patient data associated with the patient (Anderson abstract, noting patient characteristic information is obtained for a current patient); receiving patient data associated with a plurality of other patients (Anderson abstract, noting patient and treatment records for a plurality of prior patients are accessed from a database); and comparing the patient data associated with the patient to the patient data associated with the plurality of other patients to identify one or more reference patient profiles (Anderson abstract, noting the current patient information is compared to the prior patient records to identify one or more most relevant records, i.e. reference patient profiles), wherein the automatic identifying of the remaining portion of the access plan is further based on the one or more reference patient profiles (Anderson abstract, noting the identified relevant records (i.e. reference patient profiles) are utilized to select a most appropriate treatment plan, e.g. a surgical plan as in [0057], for the current patient). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the atlas-enabled surgical planning method of Gielen to include identification of a particular relevant reference patient profile by comparing patient information to facilitate selection of an appropriate treatment plan in order to utilize patient characteristics and actual outcomes to select a treatment plan more closely matched to a patient’s attributes and with an increased likelihood of success (as suggested by Anderson [0003] & [0225]-[0226]). 

Claims 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gielen as applied to claims 31 and 37 above, and further in view of Kukuk et al. (US 20080194945 A1).
Claims 36 and 40
Gielen teaches the method of claim 31, and further teaches wherein the access plan includes a location for needle insertion (Gielen [0067], noting identified access plans include needle entry points, i.e. locations for needle insertion), and the method further comprising at least one of: generating a patient template that indicates at least the location for needle insertion  (Gielen Fig. 10, [0114], noting generation of a display showing a selected insertion point and trajectory over a patient image, i.e. a patient template indicating the location for needle insertion). 
In summary, Gielen teaches the generation of a digital template showing an entry point and trajectory of a surgical access plan to guide a clinician (see Figs. 8 & 10). This reference further describes that the planned procedure may be an “open procedure” that is not guided with a computerized navigation system (per [0031], [0113], [0120]), understood as equivalent to a manually performed procedure. However, it fails to explicitly disclose the generation of a patient template that is intended for printing and transfer to the patient prior to the medical procedure as intended by claim 36. Additionally, Gielen teaches the use of a computerized navigation system that can include a networked C-arm to guide surgical components during the procedure (Gielen [0076]-[0078]), but fails to explicitly disclose providing the location for needle insertion to an imaging device, the imaging device comprising a light source operable to direct light on the location during the medical procedure. 
However, Kukuk teaches that a C-arm apparatus may include a light source for identifying a surgical site in accordance with a computerized surgical planning system (Kukuk abstract, [0003]-[0006]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the light source of Kukuk in the networked C-arm navigation apparatus of Gielen in order to provide a visible guide for needle placement in an effort to reduce procedure time and radiation exposure while improving targeting accuracy, as suggested by Kukuk [0003] & [0006]. 
	Claim 40 recites substantially similar subject matter as claim 36, and is also rejected as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN A HRANEK/             Examiner, Art Unit 3626